Mr. Chief Justice Shepard
delivered the opinion of the Court:
1. Sec. 1155 of the Code [31 Stat. at L. 1374, chap. 854] confers general power upon married women to engage in business, to contract, to sue separately, etc., as fully and freely as if unmarried, but concludes with this proviso: “That no married woman shall have power to malee any contract as surety or guarantor, or as accommodation drawer, acceptor, maker, or indorser.” By this proviso married women were prohibited from binding themselves as surety for others. But the limitation would be of little or no benefit if it could be evaded by the mere form of the contract entered into. If the mere form of the contract, making the married woman appear as a principal, instead of a surety, would serve to prevent judicial investigation of the real nature of her obligation, the provision of the statute would become a dead letter. The statute declares a rule of public policy and its object is to be executed by courts of law as well as equity. Anyone may defend an action on a *17contract by proof that it is in violation of a statute. E. Bement & Sons v. National Harrow Co. 186 U. S. 70-88, 46 L. ed. 1058—1068, 22 Sup. Ct. Rep. 747. The testimony by which defendant expects to establish her defense does not undertake to vary or contradict the terms of the lease contract signed by her, but to show the circumstances under which that signature was obtained, in order to avail herself of the protection of the statute. It is well settled that a contract under seal may be shown in an action at law to be a cover devised to conceal a transaction in violation of the statute against usury. Scott v. Lloyd, 9 Pet. 418-446, 9 L. ed. 178-188, s. c. 12 Pet. 145, 9 L. ed. 1033. The proviso of sec. 1156, like the statute against usury, is intended to prevent oppression, and no form or device will be permitted to prevent its enforcement. It is contended on behalf of the appellee that the contract is governed by sec. 1151, and that the proviso of 1156 does not apply. That section reads as follows:
“Every contract made by a married woman which she has the power to make shall be deemed to be made with reference to her estate, which is made her separate estate by this chapter, and also her equitable separate estate, if any she has, as a source of credit to the extent of her power over the same, unless the contrary intent is expressed in the contract.”
Aside from the fact that this section applies to a different, though related subject-matter, the argument ignores its express limitation to contracts “which she has the power to make.” Expressly governing contracts, only, which the married woman has the power to make, we must necessarily look to sec. 1155 to determine the existence of the power.
The affidavit of Maria Waters was sufficient to entitle her to a trial on the issue presented by her plea, and it was error to enter the summary judgment against her.
2.. There was no error in entering the judgment against John O. Waters and Albert L. Moore. They agreed to the assignment of one half of the monthly instalments of the stipulated rent to Mary A. McKahan, and bound themselves to pay one half to her and one half to the plaintiff. Upon each de*18fault a right of action accrued to the plaintiff for his portion, and the total amount due him when the action was begun was within the jurisdiction of the municipal court, in which it was originally filed.
It follows that the judgment as to them in No. 2388 must be affirmed, with costs. The judgment as to Maria Waters, in No. 2387, must be reversed, with costs, and 'the cause remanded for trial in conformity with this opinion.

No. 2887 Reversed.


No. 2888 Affirmed.